—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered June 22, 2000, convicting defendant, after a jury trial, of arson in the second degree and unlawful imprisonment in the second degree, and sentencing him, as a second violent felony offender, to an aggregate term of 15 years, unanimously affirmed.
Testimony about defendant’s prior incarceration and purported threats to his ex-lover’s new boyfriend was “probative of defendant’s motive and intent, was inextricably interwoven with the narrative of events, and was necessary background to explain to the jury the relationship between” defendant and the victim (People v Santiago, 295 AD2d 214, 215, lv denied 98 NY2d 701; see also People v Footman, 297 AD2d 566; People v Steinberg, 170 AD2d 50, 72-74, affd 79 NY2d 673). Specifically, defendant’s incarceration was central to the events leading up to the charged crimes. While a curative instruction could have ameliorated any prejudice from the brief mention of defendant’s parole status, defendant specifically declined such relief, and did not seek any remedy other than a mistrial (see People v Young, 48 NY2d 995).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J.P., Andrias, Sullivan, Rosenberger and Gonzalez, JJ.